 

 

Case 19-10603-JTD Doc66 Filed 04/04/19 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

MABVAX THERAPEUTICS HOLDINGS, INC.,
et al,!

Case No. 19- (C&C4

Debtors. Jointly Administered

a i dae a

 

FINAL ORDER (1) PROHIBITING UTILITY COMPANIES FROM ALTERING,
REFUSING, OR DISCONTINUING SERVICES; (II) DEEMING UTILITY COMPANIES
ASSURED OF FUTURE PERFORMANCE; AND (III) ESTABLISHING PROCEDURES

FOR DETERMINING ADEQUATE ASSURANCE OF PAYMENT

This matter is before the Court on the Motion for Interim and Final Orders (1)
Prohibiting Utilities from Altering, Refusing, or Discontinuing Service on Account of Prepetition
Invoices, (II) Deeming Utilities Adequately Assured of Future Performance, and (IID)
Establishing Procedures for Determining Adequate Assurance of Payment (the “Motion”)*. On
the Petition Date, the Court granted the Motion on an interim basis and scheduled a Final
Hearing for this date.

The Court has considered the Motion, the Hansen Declaration, and the matters reflected
in the record of the hearings held on the Motion on the Petition Date and this date. It appears
that the Court has jurisdiction over this proceeding; that this is a core proceeding; that notice of
the Motion has been given to the Office of the United States Trustee, counsel to the DIP Lender,
counsel to Oxford Finance LLC, the Debtors’ twenty (20) largest unsecured creditors on a

consolidated basis, and the Utility Companies and their counsel, if known to the Debtors; that no

 

' The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is
11535 Sorrento Valley Road, Suite 400, San Diego, CA 92121.

? All capitalized terms used but not defined herein shall have the meanings given to them in the Motion.

{00025162.3 }
Case 19-10603-JTD Doc66 Filed 04/04/19 Page 2of4

further notice is necessary; that the relief sought in the Motion is in the best interests of the
Debtors, their estates, and their creditors; and that good and sufficient cause exists for such relief.

ORDERED, ADJUDGED, and DECREED that:

1. The Motion is GRANTED on a final basis.

2. The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

3, The Debtors are authorized, but not directed, to pay on a timely basis in
accordance with its prepetition practices all undisputed invoices in respect of postpetition
services rendered by the Utility Companies to the Debtors.

4. No Utility Company may alter, refuse, terminate, or discontinue services to,
and/or discriminate against the Debtors on the basis of commencement of this case or on account
of unpaid invoices for service provided by any of the Utility Companies to the Debtors prior to
the Petition Date.

5. Notwithstanding, the terms of paragraph 4 above, the following procedures shall
be used by the Court to determine, if necessary, whether the requested assurance of payment bya
Utility Company is adequate (the “Determination Procedures”):

a. Absent compliance with the Determination Procedures, a Utility Company
may not alter, refuse or discontinue service to or otherwise discriminate
against the Debtors on account of the commencement of these chapter 11
cases or any unpaid prepetition charges or request payment of a deposit or
receipt of other security.

b. Ifa Utility Company is not satisfied with the Proposed Adequate Assurance
provided by the Debtors, the Utility Company must make a request for
additional assurance of payment (a “Request”) and serve such Request on
counsel for the Debtors, at The Rosner Law Group LLC, 824 N. Market
Street, Suite 810, Wilmington, DE 19801 (Attention: Frederick B. Rosner,
Esq.) and file such request with the Court. Any such Request by a Utility

Company must specify the amount and nature of assurance of payment that
would be satisfactory to the Utility Company and must set forth (i) the type of

{00025162.3 } -2-
Case 19-10603-JTD Doc66 Filed 04/04/19 Page 3of4

utility services that are provided and the associated account number, (ii) the
location for which the relevant utility services are provided, (iii) a list of any
deposits or other security currently held by such Utility Company immediately
prior to the Petition Date on account of the Debtors, (iv) a description of any
payment delinquency or irregularity by the Debtors for the post-petition
period, and (v) the average amount owed by the Debtors for the prior six
months.

c. Without further order of the Court, the Debtors may enter into agreements
granting to the Utility Companies that have submitted Requests any assurance
of payment that the Debtors, in their sole discretion, determine is reasonable.

d. Ifa Utility Company requests assurance of payment that the Debtors believe is
unreasonable, and if after good faith negotiations by the parties, the parties are
not able to resolve the issue, the Debtors will request a hearing before this
Court, to be held at a date and time to be scheduled promptly by the Debtor
upon notice to the applicable Utility Company, to determine the adequacy of
assurances of payment with respect to a particular Utility Company (the
“Determination Hearing”) pursuant to section 366(c)(3) of the Bankruptcy
Code.

e. Pending resolution of a Request at the Determination Hearing and pending
entry of a final order thereon finding that the Utility Company is not
adequately assured of future payment, such Utility Company shall be
prohibited from discontinuing, altering or refusing service to the Debtors on
account of unpaid charges for prepetition services or on account of any
objections to the Proposed Adequate Assurance.

f. The Proposed Adequate Assurance shall be deemed adequate assurance of
payment for any Utility Company that fails to make a Request.

g. At any time, the Debtors may terminate service from any of the Utility
Companies, such termination being effective immediately upon Debtors’
notice to the Utility Company. At such time, Debtors shall no longer be
required to make any more payments to such Utility Company for any
services provided after such termination, and any excess shall be returned
forthwith.
6. In addition, the Debtors are authorized, as necessary, to provide notice and a copy
of the Final Order to any Additional Utility Companies as such Additional Utility Companies are
identified. Such Additional Utility Companies shall be subject to the terms of the Final Order,

including the Determination Procedures.

{00025162.3 } -3-
Case 19-10603-JTD Doc66 Filed 04/04/19 Page4of4

7, The Debtors’ right to dispute whether any of the entities now or hereafter listed in
Exhibit A to the Motion are “utilities” within the meaning of section 366(a) of the Bankruptcy
Code is reserved.

8. Nothing in the Motion or this Order shall be deemed or construed as an admission
as to the validity or priority of any claim against the Debtors; an approval or assumption of any
agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or a waiver of the
right of the Debtors; or shall impair the ability of the Debtors or any other party in interest, to the
extent applicable, to contest the validity and amount of any payment made pursuant to this
Order.

9. This Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation and implementation of this Interim Order.

UNITED STATES BANKRYPTCY JUDGE

 

{00025162.3 } -4-
